DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  The following title is suggested: “Medical Image Display Device and Medical Image Display System for Superimposing Analyzed Images” or a title more indicative of the claimed subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In regards to independent claim 1, the limitation discloses “superimposes the analyzed image as acquired or a processed analyzed image obtained by carrying out image processing on the analyzed image on the original image as acquired or a processed original image obtained by carrying out image processing on the original image to generate a processed superimposed image", in lines 8-11, in which the claim language makes the limitation unclear as to whether the superimposition process is directed to the analyzed image or the original image for generating the processed superimposed image, and thus the limitation has been rendered indefinite. The Examiner suggests breaking up the clause into separate limitations which may make the concept clearer. 
In regards to dependent claim 2, the limitation discloses “and superimposes the analyzed image as extracted or a processed analyzed image obtained by carrying out image processing on the analyzed image on the original image left after the analyzed image is extracted or a processed original image obtained by carrying out image processing on the original image to generate a processed superimposed image", in lines 8-11, in which the claim language makes the limitation unclear as to whether the superimposition process is directed to the analyzed image or the processed original image for generating the processed superimposed image, and thus the limitation has been rendered indefinite. The Examiner suggests breaking up the clause into separate limitations which may make the concept clearer. 
In regards to dependent claim 3, the limitation discloses “superimposes the analyzed image as acquired or a processed analyzed image obtained by carrying out image processing on the analyzed image on the original image as acquired or a processed original image obtained by carrying out image processing on the original image to generate a processed superimposed image", in lines 7-10, in which the claim language makes the limitation unclear as to whether the superimposition process is 
In regards to independent claim 12, the limitation discloses “superimposes the analyzed image as acquired or a processed analyzed image obtained by carrying out image processing on the analyzed image on the original image as acquired or a processed original image obtained by carrying out image processing on the original image to generate a processed superimposed image", in lines 12-15, in which the claim language makes the limitation unclear as to whether the superimposition process is directed to the analyzed image or the original image for generating the processed superimposed image, and thus the limitation has been rendered indefinite. The Examiner suggests breaking up the clause into separate limitations which may make the concept clearer. 
In regards to dependent claims 4-11, these claims depend from rejected base claim 1, and thus the limitations in these claims have been rendered indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Shintaro (JP 2016-047294 A, hereinafter referenced “Shintaro”) in view of Sho (JP 2017-018681 A, hereinafter referenced “Sho”).

In regards to claim 1, Shintaro discloses a medical image display device (Shintaro, paragraph [0013]; Reference discloses dynamic image diagnosis support system 100), comprising: 
-a hardware processor (Shintaro, paragraph [0028]; Reference discloses control unit 31 as CPU) that acquires an original image and an analyzed image obtained by analyzing the original image from another device (Shintaro, Fig. 1 and paragraphs [0014] and [0027]; Reference at paragraph [0014] discloses the imaging device 1 capturing photographs the dynamics of the chest having a periodicity (cycle)…A series of images obtained by this continuous shooting is called a dynamic image (i.e. original image). Paragraph [0027] discloses the diagnostic console 3 (i.e. another device for obtaining original image for analysis by doctor thus “analyzed image) is a moving image processing device for acquiring a dynamic image from the imaging console 2 and displaying the acquired dynamic image for a doctor to make an image interpretation diagnosis (i.e. diagnostic console 3 is another device for obtaining original image for analysis by doctor thus “analyzed image”). See further paragraph [0028] which describes the image analysis process executed by the control unit 31) 
-carries out predetermined image processing on one of the original image and the analyzed image as acquired, or carries out different types of image processing respectively on the original image and the analyzed image (Shintaro, paragraphs [0028] and [0046]; Reference at paragraph [0028] discloses the control unit 31 of the diagnostic console that receives the original image performing image analysis as paragraph [0046] discloses steps for processing the frames of the dynamic image in which edge detection and candidate region extraction are performed on the original image and analyzed image (i.e. the dynamic image having the frame images), 


Shintaro does not disclose but Sho teaches
Sho, paragraphs [0054] and [0071]; Reference at paragraph [0054] discloses methods for extracting a lung function field region from the reference image of the frame images pertaining to the dynamic image (i.e. original and analyzed images). Paragraph [0071] discloses in reference to Fig. 6, a specific frame of the original analysis result image and the phase matching analysis result image may be superimposed and displayed. For example, a specific frame (for example, a frame of a maximum point) of a phase matching analysis result image whose transparency can be adjusted is superimposed and displayed on the original analysis result image displayed as a moving image.  Thus the superimposing of the original analysis result and the phase matching analysis result image is interpreted as generating a superimposed processed image based on the processed analyzed image regarding phase matching and the original processed image regarding the original analysis result), 
-and causes the superimposed image to be displayed on a display (Sho, Fig. 1 and paragraph [0071]; Reference discloses further, a specific frame of the original analysis result image and the phase matching analysis result image may be superimposed and displayed. Chest image display system 100 possesses a diagnostic console 3 or display).  
Shintaro and Sho are combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro to include the dynamic analysis system features of Sho in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images to more accurately reflect morphological changes applicable to improving medical diagnosis applicable to the image diagnosis system of Shintaro.

In regards to claim 2. Shintaro in view of Sho teach the medical image display device according to claim 1.
Shintaro further discloses
-wherein the hardware processor acquires the original image and the analyzed image in a form of integrated data obtained by integrating the analyzed image into the original image (Shintaro, Fig. 1 and paragraphs [0014] and [0027]; Reference at paragraph [0014] discloses the imaging device 1 capturing photographs the dynamics of the chest having a periodicity (cycle)…A series of images obtained by this continuous shooting is called a dynamic image (i.e. original image). Paragraph [0027] discloses the diagnostic console 3 (i.e. another device for obtaining original image for analysis by doctor thus “analyzed image) is a moving image processing device for acquiring a dynamic image from the imaging console 2 and displaying the acquired dynamic image for a doctor to make an image interpretation diagnosis (i.e. diagnostic console 3 is another device for obtaining original image for analysis by doctor thus “analyzed image”). See further paragraph [0028] which describes the image analysis process executed by the control unit 31. Frames comprise the dynamic or original image thus being integrated data having the analyzed and original image), 
-extracts the analyzed image from the integrated data, carries out image processing on at least one of the analyzed image extracted from the integrated data and the original image left after the analyzed image is extracted (Shintaro, paragraphs [0046] and [0049]; Reference at paragraph [0046] discloses steps for processing the frames of the dynamic image in which edge detection and candidate region extraction are performed on the original image and analyzed image (i.e. the dynamic image having the frame images). Paragraph [0049] discloses a warping processing performed on each frame image (i.e. the image processing carried out)), 

Shintaro does not disclose but Sho teaches
Sho, paragraphs [0054] and [0071]; Reference at paragraph [0054] discloses methods for extracting a lung function field region from the reference image of the frame images pertaining to the dynamic image (i.e. original and analyzed images). Paragraph [0071] discloses in reference to Fig. 6, a specific frame of the original analysis result image and the phase matching analysis result image may be superimposed and displayed. For example, a specific frame (for example, a frame of a maximum point) of a phase matching analysis result image whose transparency can be adjusted is superimposed and displayed on the original analysis result image displayed as a moving image.  Thus the superimposing of the original analysis result and the phase matching analysis result image is interpreted as generating a superimposed processed image based on the processed analyzed image regarding phase matching and the original processed image regarding the original analysis result).  
Shintaro and Sho are combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro to include the dynamic analysis system features of Sho in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images to more accurately reflect morphological changes applicable to improving medical diagnosis applicable to the image diagnosis system of Shintaro.

In regards to claim 4. Shintaro in view of Sho teach the medical image display device according to claim 1.
Shintaro further discloses
-wherein the hardware processor carries out gradation processing as the image processing (Shintaro, paragraph [0046] and [0055]-[0056]; Reference at paragraph [0046] discloses processing performed on each frame image as a density histogram is created from the signal values of each pixel of the frame image, and the threshold value is obtained by a discriminant analysis method or the like. Paragraphs [0055]- [0056] discloses the brightness value corresponding to the phase delay time of each small block A1 is calculated, and the delay degree map M1 displaying each small block A1 of the reference image by the calculated brightness value is displayed on the display unit 34….the abnormality determination result M2 in which the small block A1 determined to be abnormal in the above-mentioned reference image is displayed in a color different from that of the other blocks is displayed side by side on the delay degree map M1 (step S109). (i.e. gradation processing)).  


Shintaro further discloses
-further comprising: an operation interface that can be operated by a user (Shintaro, paragraph [0035]; Reference discloses the operation unit 23 of the imaging console 2 is operated by the imaging engineer to input patient information); 
-and a memory that stores different numeric values to be parameters for the gradation processing as presets (Shintaro, paragraphs [0055]-[0056]; Reference at paragraph [0055] discloses the brightness value corresponding to the phase delay time of each small block A1 is calculated. Paragraph [0056] discloses the storage unit 32 (i.e. memory) stores a threshold value according to the distance from the position specified as the reference position P2 of the diaphragm (i.e.  different numeric values to be parameters for the gradation processing as presets). In step S108, the distance from the reference position P2 is calculated for each small block A1, and it is determined whether or not the phase delay time exceeds the threshold value corresponding to the calculated distance. 604 Then, the abnormality determination result M2 in which the small block A1 determined to be abnormal in the above-mentioned reference image is displayed in a color different from that of the other blocks is displayed side by side on the delay degree map M1 (step S109)),
-wherein the hardware processor acquires a corresponding preset from the memory on a basis of an operation that the user has performed on the operation interface (Shintaro, paragraph [0038]; Reference discloses The camera operator confirms the positioning and the like from the displayed dynamic image, and determines whether an image suitable for diagnosis has been acquired by shooting (shooting OK) or re-shooting is necessary (shooting NG). 394 Then, the operation unit 23 is operated to input the determination result (interpreted as the user input which starts the image display method), and performs the gradation processing based on the acquired preset (Shintaro, paragraph [0056]; Reference discloses the storage unit 32 stores a threshold value according to the distance from the position specified as the reference position P2 of the diaphragm…the abnormality determination result M2 in which the small block A1 determined to be abnormal in the above-mentioned reference image is displayed in a color different from that of the other blocks is displayed side by side on the delay degree map M1 (step S109)).  
In regards to claim 6. Shintaro in view of Sho teach the medical image display device according to claim 1.
Shintaro does not disclose but Sho teaches
-wherein the hardware processor carries out transmittance changing processing of changing transmittance as the image processing (Sho, paragraphs [0094]-[0095]; Reference at paragraph [0094] discloses further, as a reproduction function, the diagnostic console 3 has a function of displaying an arbitrary area of an image in color, a function of displaying an arbitrary area of an image with a color brightness color scheme, a function of switching and displaying an arbitrary area of an image, and a function of superimposing an arbitrary area of an image. Paragraph [0095] discloses it is a function to display the result of taking the difference (may be warped and then take the difference), and to display the variable transmittance (switching display)).  
Shintaro and Sho are combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro to include the dynamic analysis system features of Sho in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images to more accurately reflect morphological changes applicable to improving medical diagnosis applicable to the image diagnosis system of Shintaro.

In regards to claim 7. Shintaro in view of Sho teach the medical image display device according to claim 1.
Shintaro does not disclose but Sho teaches
-wherein the hardware processor carries out hue changing processing of changing a hue when making a display as the image processing (Sho, paragraph [0096]; Reference discloses functions for adding display character and color arrangements to dynamic image as it is a function of changing the strength and type of sound and display (characters, color scheme) according to the density change speed and the position change speed of the diaphragm).  
Shintaro and Sho are combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro to include the dynamic analysis system features of Sho in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images to more accurately reflect morphological changes applicable to improving medical diagnosis applicable to the image diagnosis system of Shintaro.

In regards to claim 8. Shintaro in view of Sho teach the medical image display device according to claim 1.
Shintaro further discloses
-wherein the original image is a dynamic image having a plurality of frame images (Shintaro, paragraph [0014]; Reference discloses dynamic imaging is performed by continuously irradiating the chest of the human body with radiation such as X-rays to acquire a plurality of images (that is, continuous imaging). A series of images obtained by this continuous shooting is called a dynamic image. Further, each of the plurality of images constituting the dynamic image is called a frame image) 
In regards to claim 9. Shintaro in view of Sho teach the medical image display device according to claim 8.
Shintaro further discloses
-wherein the hardware processor carries out, as the image processing, persistence-of-vision image generation processing of reflecting a specific signal value of each pixel in a past predetermined period on a signal value of each pixel to generate a persistence-of-vision image (Shintaro, paragraph [0046]; Reference discloses for example, in step S101, first, the following processing is performed for each frame image…Therefore, first, a density histogram is created from the signal values of each pixel of the frame image, and the threshold value is obtained by a discriminant analysis method or the like.).  
In regards to claim 10. Shintaro in view of Sho teach the medical image display device according to claim 9.
Shintaro further discloses
-wherein the hardware processor carries out frequency enhancement processing or outline extraction processing as the image processing (Shintaro, paragraph [0046]; Reference discloses next, edge detection is performed near the boundary of the candidate region, and the point where the edge is maximized in the small region near the boundary is extracted along the boundary (i.e. outline extraction)).  
In regards to claim 12. Shintaro discloses a medical image display system (Shintaro, paragraph [0013]; Reference discloses dynamic image diagnosis support system 100), comprising: 
-an imaging device (Shintaro, paragraph [0014]; Reference discloses imaging device 1) that generates an original image (Shintaro, Fig. 1 and paragraphs [0014] and [0027]; Reference at paragraph [0014] discloses the imaging device 1 capturing photographs the dynamics of the chest having a periodicity (cycle));
-an image analysis device (Shintaro, paragraph [0027]; Reference discloses diagnostic console 3) that analyzes the original image generated by the imaging device to generate an analyzed image, and outputs the original image and the analyzed image (Shintaro, Fig. 1 and paragraphs [0014] and [0027]; Reference at paragraph [0014] discloses the imaging device 1 capturing photographs the dynamics of the chest having a periodicity (cycle)…A series of images obtained by this continuous shooting is called a dynamic image (i.e. original image). Paragraph [0027] discloses the diagnostic console 3 (obtaining original image for analysis by doctor thus “analyzed image) is a moving image processing device for acquiring a dynamic image from the imaging console 2 and displaying the acquired dynamic image for a doctor to make an image interpretation diagnosis. See further paragraph [0028] which describes the image analysis process executed by the control unit 31); 
-and a medical image display device including a hardware processor (Shintaro, paragraph [0028]; Reference discloses control unit 31 as CPU of dynamic image diagnosis support system 100 (see Fig. 1))  that acquires the original image and the analyzed image obtained by analyzing the original image from the image analysis device (Shintaro, Fig. 1 and paragraphs [0014] and [0027]; Reference at paragraph [0014] discloses the imaging device 1 capturing photographs the dynamics of the chest having a periodicity (cycle)…A series of images obtained by this continuous shooting is called a dynamic image (i.e. original image). Paragraph [0027] discloses the diagnostic console 3 (i.e. another device for obtaining original image for analysis by doctor thus “analyzed image) is a moving image processing device for acquiring a dynamic image from the imaging console 2 and displaying the acquired dynamic image for a doctor to make an image interpretation diagnosis (i.e. diagnostic console 3 for obtaining original image for analysis by doctor thus “analyzed image”). See further paragraph [0028] which describes the image analysis process executed by the control unit 31), 
-carries out predetermined image processing on one of the original image and the analyzed image as acquired, or carries out different types of image processing respectively on the original image and the analyzed image (Shintaro, paragraphs [0028] and [0046]; Reference at paragraph [0028] discloses the control unit 31 of the diagnostic console that receives the original image performing image analysis as paragraph [0046] discloses steps for processing the frames of the dynamic image in which edge detection and candidate region extraction are performed on the original image and analyzed image (i.e. the dynamic image having the frame images),
-

Shintaro does not disclose but Sho teaches
-superimposes the analyzed image as acquired or a processed analyzed image obtained by carrying out image processing on the analyzed image on the original image as acquired or a processed original image obtained by carrying out image processing on the original image to generate a processed superimposed image (Sho, paragraphs [0054] and [0071]; Reference at paragraph [0054] discloses methods for extracting a lung function field region from the reference image of the frame images pertaining to the dynamic image (i.e. original and analyzed images). Paragraph [0071] discloses in reference to Fig. 6, a specific frame of the original analysis result image and the phase matching analysis result image may be superimposed and displayed. For example, a specific frame (for example, a frame of a maximum point) of a phase matching analysis result image whose transparency can be adjusted is superimposed and displayed on the original analysis result image displayed as a moving image.  Thus the superimposing of the original analysis result and the phase matching analysis result image is interpreted as generating a superimposed processed image based on the processed analyzed image regarding phase matching and the original processed image regarding the original analysis result), 
-and causes the superimposed image to be displayed on a display (Sho, Fig. 1 and paragraph [0071]; Reference discloses further, a specific frame of the original analysis result image and the phase matching analysis result image may be superimposed and displayed. Chest image display system 100 possesses a diagnostic console 3 or display).
Shintaro and Sho are combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro to include the dynamic analysis system features of Sho in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images to more accurately reflect morphological changes applicable to improving medical diagnosis applicable to the image diagnosis system of Shintaro.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Shintaro (JP 2016-047294 A) in view of Sho (JP 2017-018681 A) as applied to claim 1 above, and further in view of McLaughlin (US 2018/0197280 A1, hereinafter referenced “Mc”).

In regards to claim 3. Shintaro in view of Sho teach the medical image display device according to claim 1.
Shintaro and Sho does not explicitly disclose but Mc teaches
Mc, paragraph [0055]; Reference discloses processor 130 of the computer system for implementing method) acquires the original image and the analyzed image in a form of independent pieces of data, respectively (Mc, paragraphs [0075] and [0076]; Reference at paragraph [0075] discloses FIG. 4 illustrates one embodiment of a displayed image of an ultrasound image on a display screen 401. In this embodiment, a user display screen 400 is in a dual-image format with images 401 (i.e. original image) and 402 on the left and right sides, respectively. Image 401 is not enhanced. Paragraph [0076] discloses Image 402 (i.e. analyzed image) presents similar information to that of image 401 but includes an overlaid ROI 403. Images 401 and 402 are independent pieces of data), 
-carries out image processing on at least one of the analyzed image and the original image as acquired (Mc, paragraph [0076]; Reference discloses image 402 presents similar information to that of image 401 but includes an overlaid ROI 403. ROI 403 is a user-selected ROI where an enhanced or regional tone-mapped image of the selected region can be displayed. The ROI may be resized, as shown by arrows 404; moved up and down, as shown by arrow 405; and moved from side to side, as shown by arrow 406. The tone-mapping of the ROI 403 or analyzed image which mirrors the original image 401 interpreted as image processing on both original and analyzed images.), 
-and superimposes the analyzed image as acquired or a processed analyzed image obtained 15by carrying out image processing on the analyzed image on the original image as acquired or a processed original image obtained by carrying out image processing on the original image to generate a processed superimposed image (Mc, paragraph [0076]; Reference discloses image 402 presents similar information to that of image 401 but includes an overlaid ROI 403. ROI 403 is a user-selected ROI where an enhanced or regional tone-mapped image of the selected region can be displayed. The ROI may be resized, as shown by arrows 404; moved up and down, as shown by arrow 405; and moved from side to side, as shown by arrow 406. Upon any change in the ROI 403, the underlying image to be optimized/enhanced via regional tone mapping may be automatically or manually updated to accurately represent the underlying information. The updated tone-mapped image of the ROI overlaid on the image 402 interpreted as the generated processed superimposed image).  
Shintaro and Sho are combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro to include the dynamic analysis system features of Sho in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images to more accurately reflect morphological changes applicable to improving medical diagnosis applicable to the image diagnosis system of Shintaro.
Shintaro and Mc are also combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro, in view of the dynamic analysis system features of Sho, to include the selective region enhancement features of Mc in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images. Furthermore, including the selective region enhancement features of Mc allows for receiving ultrasound image data with a master dynamic range and displaying a globally tone-mapped version of the ultrasound image on an electronic display to provide an enhanced, optimized, and/or otherwise improved image of a ROI applicable to improving the medical image display in systems such as those taught in Shintaro and Sho.

In regards to claim 11. Shintaro in view of Sho teach the medical image display device according to claim 8.
Shintaro does not disclose but Sho teaches
-
-the hardware processor carries out, as the image processing, hue changing processing of making a hue during an expiratory action and a hue during an inspiratory action different from each other (Sho, paragraph [0096]; Reference discloses In addition, the color scheme of the image is arbitrarily changed according to the respiratory phase (for example, "inspiratory position is green to white", "expiratory position is blue to white", etc.)).  
Sho does not disclose but Mc teaches
-wherein, in a case where an analyzed image targeted for processing is a breast dynamic image (Mc, paragraphs [0064]-[0065]; Reference at paragraph [0064] discloses the overall behavior of the automatic dynamic range optimization (i.e., regional/enhanced tone mapping) may vary based on user preference and imaging conditions. Paragraph [0065] discloses that users may have different preferences and opinions of how to optimize the overall diagnostic information contained within each imaging situation: cardiac, liver, kidney, breast, testicles, etc., along with user preference, the system may offer a variety of optimization target mapping functions for user selection (interpreted as dynamic image capturing for organs such as the breast)), 
Shintaro and Mc are also combinable because they are in the same field of endeavor regarding medical image processing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Dynamic Image Diagnosis Support System of Shintaro, in view of the dynamic analysis system features of Sho, to include the selective region enhancement features of Mc in order to provide the user with a system for providing dynamic image analysis based on multiple frame images of a chest region and calculating time changes for various regions of the chest as taught by Shintaro while incorporating the dynamic analysis system features of Sho in order to provide techniques for analyzing lung ventilation and blood flow based on captured chest dynamic images. Furthermore, including the selective region enhancement features of Mc allows for receiving ultrasound image data with a master dynamic range and displaying a globally tone-mapped version of the ultrasound image on an electronic display to provide an enhanced, optimized, and/or otherwise improved image of a ROI applicable to improving the medical image display in systems such as those taught in Shintaro and Sho.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See the Notice of References Cited (PTO-892)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL M ROBINSON whose telephone number is (571)270-3526.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on 571-272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/TERRELL M ROBINSON/Examiner, Art Unit 2619